Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-17-00517-CR

                               John Nathan CAVANESS,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

               From the 452nd Judicial District Court, Mason County, Texas
                                Trial Court No. 164724
                    Honorable Robert Rey Hofmann, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED August 8, 2018.


                                            _____________________________
                                            Luz Elena D. Chapa, Justice